                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLTON SALVATIERRA TIAMSON,                       Case No. 19-cv-08430-SVK
                                   8                    Plaintiff,
                                                                                            ORDER DENYING WITHOUT
                                   9             v.                                         PREJUDICE PLAINTIFF'S MOTION
                                                                                            FOR SUMMARY JUDGMENT AS
                                  10     EQUIFAX, INC,                                      PREMATURE
                                  11                    Defendant.                          Re: Dkt. No. 4
                                  12
Northern District of California
 United States District Court




                                  13          On December 27, 2019, Plaintiff Carlton Salvatierra Tiamson filed the complaint in this
                                  14   action. Dkt. 1. On the same date, Plaintiff filed a motion for summary judgment. Dkt. 4. As of

                                  15   the date of this order, Plaintiff has not served the complaint on Defendant Equifax, Inc., and

                                  16   Defendant has not yet appeared. Accordingly, the Court DENIES Plaintiff’s motion for summary

                                  17   Judgment as premature, without prejudice to Plaintiff filing a motion for summary judgment at an
                                       appropriate time later in the case. The Court anticipates that at the Initial Case Management
                                  18
                                       Conference, currently scheduled for March 31, 2020, it will set a schedule for this case, including
                                  19
                                       a deadline for the parties to file dispositive motions. The parties are advised that absent good
                                  20
                                       cause, each party will be limited to one summary judgment motion in the case.
                                  21
                                              SO ORDERED.
                                  22
                                       Dated: January 27, 2020
                                  23

                                  24

                                  25                                                                SUSAN VAN KEULEN
                                                                                                    United States Magistrate Judge
                                  26
                                  27

                                  28
